Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the Public Employment Relations Board, which dismissed improper practice charges brought pursuant to section 209-a of the Civil Service Law. Determination confirmed, and petition dismissed, with costs. (See Matter of Spencerport Transp. Assn., NYSUT, AFT, AFL-CIO No. 3744 v Public Employment Relations Bd., 80 AD2d 704.) Kane, J. P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.